 1 MCGREGOR W. SCOTT
   United States Attorney
 2 GRANT B. RABENN
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-MJ-00073-AC
12                                 Plaintiff,             FINDINGS AND ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING PURSUANT TO RULE
13                          v.                            5.1(d) AND EXCLUDING TIME
14   GABRIEL ALVA et al.,                                 DATE: October 17, 2019
                                                          TIME: 2:00 p.m.
15                                Defendants.             COURT: Hon. Deborah L. Barnes
16

17          The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing

18 Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on October 15, 2019.

19 The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,

20 demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
21 5.1(d) of the Federal Rules of Criminal Procedure.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

23 of justice served by granting this continuance outweigh the best interests of the public and the defendant

24 in a speedy trial. 18 U.S.C. § 3161(b) & (h)(7)(A). The Court further finds that the extension of time of

25 the preliminary hearing and the filing of an indictment would not adversely affect the public interest in

26 the prompt disposition of criminal cases.
27          THEREFORE, FOR GOOD CAUSE SHOWN:

28          1. The date of the preliminary hearing is extended to January 31, 2020, at 2:00 p.m.


      FINDINGS AND ORDER                                   1
30
 1         2. The time between October 17, 2019, and January 31, 2020, shall be excluded from calculation

 2 pursuant to 18 U.S.C. § 3161(b) & (h)(7)(A).

 3         3. Defendants shall appear at that date and time before the Magistrate Judge on duty.

 4

 5         IT IS SO ORDERED.

 6 Dated: October 15, 2019

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      FINDINGS AND ORDER                               2
30
